Citation Nr: 0124727	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  92-10 090	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder manifested by nausea and vomiting in service, and 
claimed as diverticulitis.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel





INTRODUCTION

The veteran had active service from January 1951 to September 
1952, and also had service in the National Guard before and 
after his active duty tour.
In April 1991, the veteran filed an informal claim, followed 
by a formal claim in June, seeking service connection for 
diverticulitis.  This case arose, initially, from a July 1991 
rating decision of the Montgomery, Alabama, Regional Office 
(RO) that denied the claim.  The veteran appealed, and a July 
1993 decision by the Board of Veterans' Appeals (Board) also 
denied service connection for diverticulitis.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and a June 1995 Court decision vacated the 
1993 Board decision and remanded the case to the Board.  In 
October 1995 and February 1999 the Board remanded the case to 
the RO for further development of the evidence.  A December 
1999 Board decision denied service connection for a 
gastrointestinal disorder, manifested as nausea and vomiting, 
claimed as diverticulitis.  The veteran appealed to the 
Court, and an October 2000 Court order sustained a motion, 
made jointly by the veteran's attorney and VA General 
Counsel, to remand the case to the Board.


REMAND

A brief review of the procedural status of this case is 
warranted.  In its 1993 decision, the Board found the claim 
"marginally plausible," thus, well grounded, and denied the 
claim on the merits.  The Court's June 1995 remand directed 
VA to assist the veteran develop his claim.  The October 1995 
Board remand directed the RO to undertake certain evidentiary 
development, some of which was not accomplished, thus 
necessitating the February 1999 Board remand.

After the RO further developed the evidence, the Board's 
review thereof showed that the veteran did not currently 
demonstrate, nor did the record show that he had ever 
demonstrated, fever, leukocytosis, or peritoneal signs that 
would support a current, or an earlier, diagnosis of 
diverticulitis.  In sum, there was no evidence that the 
veteran currently had diverticulitis.  However, diagnoses, 
after a thorough VA examination, included history of nausea 
and vomiting with no pathologic diagnosis; history of gastric 
colonization of Helicobacter pylori, treated, but possibly 
persistent; diverticulosis of the colon; and healed reflux 
esophagitis.  The Board also, in the December 1999 decision, 
found credible the veteran's reports of nausea and vomiting 
in service.  In addition to a number of lay statements 
reporting this information, service medical records in 
February 1951 did record a complaint of morning nausea of 3 
to 4 months duration, that is, prior to his entry on active 
duty.  No organic etiology was noted.  

What remained missing was medical evidence linking any 
current gastrointestinal disorder to the veteran's military 
service.  The Board noted that the earliest relevant medical 
evidence of record was a notation by a Doctor Ben Ringsdorf, 
on a prescription form dated in 1992, that the veteran had 
been diagnosed with diverticulitis in 1970, more than 15 
years after his separation from service, by a Doctor S. 
Phillips.  There were no records by Doctor Phillips in the 
file, so the basis for his or her diagnosis was unknown.  In 
addition, the source of the information relied upon by Doctor 
Ringsdorf, to reference a diagnosis made 22 years earlier by 
another doctor, was also not known.  In sum, though the 
veteran reported that nausea and vomiting had persisted since 
service, there was no medical evidence linking postservice 
history of nausea and vomiting to any current 
gastrointestinal disorder.  Savage v. Gober, 10 Vet. 
App. 488, 494-8 (1997); 38 C.F.R. § 3.303(b).  Recall that, 
after the 1999 VA examination, the only related diagnosis was 
history of nausea and vomiting with no pathologic diagnosis.  
Further, neither examining nor treating physicians related 
any gastrointestinal disorder they had diagnosed, including 
diverticulitis, to the veteran's military service.

In sum, in spite of extensive assistance to the veteran in 
the development of his claim, there was little medical 
evidence of a current gastrointestinal disability, and no 
medical evidence linking any current gastrointestinal 
disorder to the veteran's military service, two findings that 
had to be made in order for the claim to be well grounded.  
See Winters v. West , 12 Vet. App. 203, 207-209 (1999) (en 
banc); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West , 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Accordingly, in the 
December 1999 decision, the Board found that the claim was 
not well grounded.

The veteran appealed to the Court and, since December 1999, 
much has changed.  In August 2000, the Court of Appeals for 
the Federal Circuit decided that, once VA found a claim well 
grounded, the (Veterans Claims) Court had no basis for 
finding otherwise.  Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 
2000), vacating Nolen v. West, 12 Vet. App. 347 (1999).  
Thereafter, the (Veterans Claims) Court applied the Nolen 
rationale to the Board.  Campbell v. Gober, 14 Vet. App. 142 
(2000) (VA is precluded from "revisiting its own earlier 
determination" that a claim was well grounded).  As a result 
of these changes, the aforementioned joint motion to remand 
was sustained in October 2000 and the case is back before the 
Board.

However, those two changes were mooted by a third.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2000).  VCAA 
eliminated the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended).  It also provided for an 
enhanced duty on the part of VA to notify a claimant of the 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended).  In addition, it defined the obligation of VA 
with respect to its duty to assist the claimant.  38 U.S.C.A. 
§ 5103A (West Supp. 2000).  VCAA is applicable to all claims 
filed on or after the date of its enactment, or filed before 
the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  
The notice and duty-to-assist provisions of VCAA have been 
implemented by a new regulation.  Duty to Assist, 66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Recently the veteran submitted additional evidence, to-wit:  
an April 2001 note from Dr. Albert Thomas stating that, in 
his opinion, the veteran's abdominal pain and discomfort 
started during his military service.  The basis of the April 
2001 opinion expressed by Dr. Thomas is unclear, nor did he 
set forth a diagnosis of any disability which he links to in-
service complaints.

With regard to notice to the veteran, required by VCAA, of 
the evidence needed to substantiate his claim, he is hereby 
advised that service connection is granted for disability 
resulting from disease or injury incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection requires medical evidence of a 
current disability and medical evidence relating events in 
service, or an injury or disease incurred there, to the 
current disability.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The veteran is further advised that, as noted above, 
there is very little evidence that he has a current 
disability and, save for the recent note from Dr. Thomas, no 
evidence relating a current disability to his service.  That 
is the nature of the evidence needed to substantiate this 
claim.  The brief note from Dr. Thomas, void, as it was, of 
clinical findings or any other basis for his opinion, does 
not provide the needed evidence.  Accordingly, the Board must 
remand the case in an effort to obtain that evidence.

The case is REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for gastrointestinal disorders 
since separation from service other than 
Doctors Lucky, Baines, Singleton, 
Phillips, Coleman, and Ringsdorf, all of 
whose records have already been obtained 
or found to be unavailable.  Thereafter, 
the RO should obtain legible copies of 
all available records that have not 
already been obtained including any VA 
treatment records that have not been 
associated with the file.

2.  The RO should contact Doctor Albert 
Thomas for clarification of his April 
2001 note.  Dr. Thomas should be asked to 
identify the specific gastrointestinal 
disorder(s) that the veteran has and to 
explain the basis for his diagnosis(es).  
He should be asked to provide copies of 
all documentary evidence upon which he 
relied for his diagnosis(es) to include 
reports of all diagnostic tests, all 
treatment and examination records that 
show pertinent clinical findings whether 
prepared by him or other physicians, and 
all consultation reports from other 
physicians.  He should also be asked to 
provide the basis for his opinion that 
the diagnosed disorder is related to the 
veteran's military service, to include 
his recorded complaint of morning nausea.

3.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development and compliance with notice 
and duty-to-assist provisions of VCAA and 
the implementing regulation.  When the 
required development has been completed, 
and all evidence obtained has been 
associated with the file, the RO should 
review the claim.  If the decision 
remains adverse to the veteran in any 
way, he and his attorney should be 
furnished with a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the Court must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, the VBA Adjudication 
Procedure Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision by the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision by the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


